 SUN O1. COMPANY OF PENNSYI.VANIASun Oil Company of Pennsylvania and Local 7-937,Oil, Chemical and Atomic Workers InternationalUnion, AFL-CIO. Cases 25-CA-8131 and 25-CA8410 (formerly 9-CA 10551)September 20, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn July 27, 1977, Administrative Law Judge JoelA. Harmatz issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief, and Respondent filedcross-exceptions, a brief in support of the Administra-tive Law Judge's Decision, and an answering brief tothe exceptions of the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.The Administrative Law Judge found, and weagree, that the General Counsel failed to establishthat Respondent unlawfully refused either to bargainwith the Union regarding severance pay benefits atRespondent's Louisville, Kentucky, or Clermont, In-diana, terminals or to grant such benefits. Our dis-senting colleague, however, contends that the recordherein establishes that Respondent refused to grantseverance benefits to employees represented by localsaffiliated with the Charging Party (herein calledOCAW), while granting such benefits to employeesrepresented by independent unions, that "the only ba-sis for the different treatment accorded the OCAWaffiliated locals established on this record is the veryfact of their OCAW affiliation," and that Respon-dent's policy was discriminatory on its face. The flawin this analysis is, quite simply, that the record doesnot establish that Respondent discriminated againstemployees represented by OCAW affiliates.The only evidence in this case of Respondent's al-leged hostility toward OCAW is the statement, by asupervisor at the Louisville terminal to an employeeprior to the affiliation of the local union with OCAW,that if the local decided to affiliate Respondent wouldreplace its drivers with outside hauling contractors.The complaint did not allege any unlawful state-ments, and the General Counsel, while excepting tothe Administrative Law Judge's finding that this com-ment did not establish Respondent's hostility towardOCAW. does not contend that the Board should findthat this statement violated Section 8(a)( 1 ) of the Act.In any event, this one comment is too flimsy a foun-dation to support a finding that Respondent was de-termined to punish employees for choosing to be rep-resented by OCAW.The dissent further argues that two prior Board de-cisions. Sun Oil Compatnv of Pennslvlania. 228 NLRB1063 (1977). and Sun Oil Companyl of Pennslvalnia,228 NLRB 1072 (1977). demonstrate that Respon-dent manifested an "antagonistic attitude toward af-filiated locals." These decisions, however, indicate nosuch attitude. Both cases were concerned solely withthe issue of whether Respondent refused to recognizelocal unions after they affiliated with OCAW; antago-nism toward OCAW was not discussed or found ineither case, and, indeed, the Administrative LawJudge, affirmed by the Board, specifically stated thatshe made no finding of bad faith.'In these circumstances, we cannot agree withMember Jenkins that the record herein establishesthat Respondent's refusal to grant severance pay atthe Louisville and Clermont terminals was motivatedby hostility toward OCAW, and we agree with theAdministrative Law Judge that Respondent's conducthere was not so "inherently destructive of importantemployee rights" that an unfair labor practice shouldbe found even in the absence of proof of such a mo-tive. Accordingly, we adopt the Administrative LawJudge's recommendation that the allegations of thecomplaint that Respondent violated Section 8(a)(3)and (I) of the Act be dismissed.We further agree with the Administrative LawJudge that the preponderance of the evidence hereindoes not establish that Respondent unlawfully re-fused to bargain about severance benefits. Thus, atthe Clermont terminal five meetings were held atwhich Respondent and the Union discussed sever-ance pay, and at all of those meetings Respondentsaid that it was willing to negotiate the subject. TheUnion made only one explicit proposal, which wasrejected by Respondent, and did not reply to Respon-dent's later statement that it was willing to receiveany proposal on the issue that the Union wanted tomake. At Louisville, there were two meetings atwhich severance pay was discussed; at the first Re-spondent stated that severance pay was a negotiateditem which it could not discuss because of the im-pending election on affiliation, and at the secondmeeting Respondent said no benefits would be ex-228 NLRB at 1068. fn. 13; 228 NLRB at 1076, fn. 16. Moreover, theUnited States court of appeals denied enforcement of the Board's Orders inthese cases. Sun 01l Compamn of Penn.rlvania v. V ' LRB, 576 F.2d 553 (3dCir 1978).245 NLRB No. 1159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtended "at this time." The Union did not make anyfurther proposal. As the Administrative Law Judgefound, Respondent did not foreclose negotiation but,on the contrary, expressed willingness to bargain. Inthese circumstances, we conclude that the record doesnot establish that Respondent refused to bargainabout severance pay, and we shall therefore dismissthe 8(a)(1) and (5) allegations of the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.MEMBER JENKINS, dissenting:I would, for the reasons set forth below, find thatRespondent violated Section 8(a)(), (3), and (5) ofthe Act, as alleged.Respondent maintains petroleum storage and dis-tribution terminals on a regional basis in various sec-tions of the United States. In most instancestruckdrivers, warehousemen, dispatchers, and garagemaintenance mechanics employed at those terminalsare represented in separate units by nonaffiliated in-dependent labor organizations. Prior to 1975, em-ployees at the Clermont and Louisville terminals hadbeen separately represented by independent unionswhich had collective-bargaining agreements with Re-spondent. While these agreements were in effect, em-ployees at each location voted to affiliate with the Oil,Chemical and Atomic Workers International Union,AFL-CIO (OCAW). Despite Respondent's opposi-tion to the affiliations, the Board certified Local 7-937as collective-bargaining representative of the Cler-mont employees on November 4, 1975, and of theLouisville employees on June 11, 1976. Respondent,however, refused to honor the union-security clauseof the Clermont agreement and thereby violated Sec-tion 8(a)(5) of the Act. (228 NLRB 1063 (1977).)Beginning in 1975, Respondent commenced a reor-ganization study geared to promoting marketing op-eration efficiency which contemplated job loss anddislocation at terminals represented by independentand affiliated unions. Its Huntington, Indiana, termi-nal, where employees were represented by an in-dependent union, was one of the first to experiencejob reductions. There, Respondent offered transferreddrivers a severance package on a "one shot" basiswhich included benefits which were geared to lengthof service and age, early retirement, educational as-sistance, employment assistance, and severance pay.Similar benefits were offered at other terminals toseparated employees represented by independentunions.Pursuant to its reorganization program, five bar-gaining-unit employees at Clermont were laid off inJuly and August 1976. Prior to the implementation ofthe layoff, the question whether the severance benefitsoffered at the Huntington terminal and other in-dependent union terminals would be available toClermont employees was raised several times by theUnion, and each time it was advised that it would notbe offered but that Respondent was willing to discussthe matter again. Thus, on May 5, 1976, Donald Cox,president of the local Union, asked Respondentwhether severance benefits comparable to those at theHuntington terminal would be available to Clermontemployees. Norman Sortman, Respondent's managerof transportation in the Midwest, indicated that noseverance package was contemplated "at that time."On June 17, 1976, in response to a further inquiry, theUnion was informed that the Company did not planto make benefits available but was willing to negoti-ate concerning the matter. On June 29, 1976, in re-sponse to a formal union demand for separation paybased on length of service, Respondent replied that itstill did not wish to offer benefits "at that particulartime" but was willing to bargain concerning the mat-ter. In a letter dated July 2, 1976. Respondent con-firmed its refusal, stating "[we] have concluded thatno sound basis exists for granting [your]" request forseparation benefits. It stated again that "managementremains willing to again meet on this subject if youwish." On July 20, 1976, at the final meeting beforethe layoffs became effective, Respondent again indi-cated that severance pay benefits would not be madeavailable but acknowledged that it had granted sever-ance pay at some terminals but not at others.Respondent's conduct with regard to severance payat the Louisville terminal was similar to its conduct atClermont. Thus, in April 1976, while affiliation withOCAW was under consideration, Clifton E. Sawrie,Respondent's terminal supervisor, stated to JudyDroddy, an employee and union official, that, if theemployees decided to affiliate with OCAW, the Com-pany probably would replace Louisville terminaldrivers with outside hauling contractors.2In a May 7,1976, meeting Respondent announced the eliminationof eight positions and responded to the Union's re-quest for severance pay that the matter was negotia-ble but that the Company could not discuss it "at thattime" because of the impending election on affili-ation. On July 15, 1976, after certification, UnionPresident Cordy again raised the question of sever-I would find this statement to be a threat and clearly coercive, in viola-tion of Sec. 8(aX)(). It also illustrates the hostility of Respondent towards theaffiliation efforts of its independent locals.60 SUN OIL COMPANY OF PENNSYLVANIAance pay to which Frederick Zwegat, Respondent'sarea transport manager for the central region, re-sponded that, to his knowledge, no OCAW affiliatewould be offered severance pay. The AdministrativeLaw Judge found that Zwegat's reply did not abso-lutely foreclose the grant of severance benefits but,instead, indicated that no such benefits would be ex-tended "at the time." Nevertheless, he also found thatZwegat acknowledged that, although no OCAW lo-cals had received special termination benefits, em-ployees in units which were not affiliated with OCAWhad.These facts clearly establish a company policy ofgranting severance benefits to employees representedby nonaffiliated locals on the one hand, while denyingsuch benefits to employees represented by OCAW lo-cals on the other. The only basis for the differenttreatment accorded the OCAW affiliated locals estab-lished on this record is the very fact of their OCAWaffiliation. In short, the record demonstrates a com-pany policy that is discriminatory on its face and thusis itself clear evidence of Respondent's hostilitytoward the Union.As the Supreme Court pointed out in N.L.R.B. v.Great Dane Trailers, Inc., even absent independentproof of unlawful motive, when in fact a respondentemployer has:...engaged in discriminatory conduct whichcould have adversely affected employee rights tosome extent, the burden is upon the employer toestablish that he was motivated by legitimate ob-jectives since proof of motivation is most accessi-ble to him. [388 U.S. 26, 34 (1967).]In the instant case the Administrative Law Judgemissed the mark by likening the situation here tothose instances where the Board has suggested thatmere failure to grant, in the course of good-faith bar-gaining, identical benefits to units represented by dif-ferent labor organizations (or to unorganized versusorganized units of employees) is not a per se violationof Section 8(aX3) of the Act. As pointed out in Chev-ron Oil Company, Standard Oil Company of Texas Di-vision, 182 NLRB 445, 449 (1970):It has long been an established Board principlethat, in a context of good-faith bargaining, andabsent other proof of unlawful motive, an em-ployer is privileged to withhold from organizedemployees wage increases granted to unorga-nized employees or to condition their grant uponfinal contract settlement. [Emphasis supplied.]3See Shell Oil Conpany, Incorporated and Hawaii Emnployers' Council, 77NLRB 1306. See also Florida Steel Corporation, 220 NLRB 260 (1975), and220 NLRB 1201 (1975), both of which suggest, at least by implication, thatthe Administrative Law Judge's reading of Board precedent in sec. D.2, ofhis Decision may well be overly broad.The Administrative Law Judge apparently reasonedthat Respondent's disparate treatment of OCAW rep-resented employees is saved from a finding of unlaw-fulness because it reflects a policy undertaken "withrespect to a potential conflict in bargaining and repre-sented an effort to serve the Employer's interesttherein."The record in this case establishes the error of theAdministrative Law Judge's findings in this regard. Inthe first place, Respondent asserted that separationbenefits given to independent locals were granted ona one-time basis only. Nowhere in the record is itshown that independent locals receiving such benefitsin any sense "negotiated" for such benefits. Rather,they were "offered" severance pay without negotia-tion as to terms and without any company request forcorresponding concessions. Furthermore, nowhere isit explained how the grant or the denial of such a"one shot" benefit could be used as a bargaining chipin connection with negotiations with the OCAW lo-cals that were not scheduled to begin for severalmonths, long after Respondent's reorganization planshad been implemented and after the OCAW mem-bers who were to be laid off had been terminatedwithout severance pay benefits. Thus, the record hereplainly establishes that Respondent's claim that it de-nied separation benefits to the OCAW locals as a"bargaining tool" is nothing but a smokescreen andan afterthought, and that the purpose of Respon-dent's policy was to retaliate against employees whohad already selected OCAW affiliation and to chillthe enthusiasm of other employees for such affiliation.In support of this conclusion, it cannot be overem-phasized that Respondent here never bargained ingood faith with the OCAW locals about severancepay. Even under the Administrative Law Judge'sreading of the record4it is apparent that Respondentdeclined to negotiate at the time about separationbenefits in connection with the layoffs which werethen occurring. By no stretch of imagination or se-mantics could Respondent meet its obligation to bar-gain about the effect of its organizational changes bysome vague references to the possibility of discussingseparation benefits at some later time after the reorga-nization had been effected. Indeed, the Administra-tive Law Judge specifically found that Respondentmet the Union's inquiries about severance pay bystating "no such benefits would be extended 'at thetime.'" It is axiomatic that an employer's obligationto bargain is not satisfied by "shadow boxing to a' In this connection there is ment to the General Counsel's point that. forthe most part., the Administrative Law Judge did not discredit testimonyinconsistent with the result he reached on the basis of the demeanor of thewitnesses but rather because it was not "logically consistent" with his analb-sis of the case. Hence, to the extent his analysis of the case is erroneous, sotoo are his credibility resolutions suspect.61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdraw."5Nor, even assuming arguendo an employerintends to bargain at some later unspecified date, canit be said that the employer bargains in good faithwhen, as here, he declines and fails to bargain overissues such as the effects of a layoff at the time thelayoff occurs. Put another way, the obligation to bar-gain cannot itself be deferred unilaterally without vio-lating Section 8(a)(5) of the Act.I have no difficulty reconciling the fact that Re-spondent denied severance benefits to a non-OCAWaffiliated unit at its Detroit facility with the conclu-sion that, as a matter of corporate policy, Respondentdenied such benefits to OCAW affiliated units whilegranting them to non-OCAW affiliated units. It ap-pears uncontroverted on the record that there werespecial and, as far as we know, legitimate reasonswhy severance pay was denied at the Detroit local.6For the reasons discussed herein, there were no suchlegitimate reasons for denying severance pay to theOCAW affiliated units, and the only reason for suchtreatment was discriminatory. Hence, the treatmentaccorded Detroit employees, insofar as Respondent'spolicy is involved, can be considered as nothing morethan an exception that proves the rule.In my view, the record demonstrates Respondent'sopposition and hostility to locals which affiliated withOCAW or other International unions,7and estab-lishes also that this opposition resulted in the adop-tion of a companywide policy to withhold separationbenefits from employees represented by OCAW localsand to grant such benefits to unaffiliated locals. Theapplication of this policy at Clermont and Louisvillebecause of their affiliation with OCAW was discrimi-nation based on the employees' choice of their collec-tive-bargaining representative and was, therefore, aviolation of Section 8(a)(3) of the Act. It also is clearto one that Respondent's conduct also interfered withthe employees' selection of the bargaining representa-tive, in violation of Section 8(a)(1). Respondent's cor-porate policy of denying separation benefits to affili-ated locals precluded meaningful bargaining on thismatter at the local level. I regard as mere sham thecontinued assertion of Respondent's representativesof their willingness to discuss separation benefits atthe Clermont and Louisville terminals while repeat-5N.L.R.B. v. Herman Sausage Company, Inc., 272 F.2d 229, 232 (5th Cir.1960).6The General Counsel noted that the layoffs in Detroit coincided withdischarges and resignations in connection with a theft investigation con-ducted by Respondent at that location, a location which appears to havebeen particularly troublesome for Respondent. As the Administrative LawJudge found, Respondent "declined to afford such benefits at that locationbecause of a lack of productivity at that facility and disharmony in thehistoric bargaining relationship."I Respondent's antagonistic attitude toward affiliated locals also was mani-fested in the prior Sun Oil case at Clermont (228 NLRB 1063), and in theSun Oil case at Owosso (228 NLRB 1972).edly stating they were not available. Since Respon-dent had an obligation to bargain with respect to theeffects of its reorganization which resulted in dis-charges, I would find that its refusal to do so violatedSection 8(a)(5) of the Act.DECISIONSTATEMEN OF I HF. CASEJOEl. A. HARMATZ, Administrative Law Judge: A hearingin this consolidated proceeding was conducted in Indian-apolis, Indiana, on January 4 and 5, 1977, pursuant to anOrder dated November 15, 1976, whereby the Regional Di-rector for Region 25 consolidated a complaint issued onSeptember 28, 1976, in Case 25 CA-8131, with a complaintissued on October 22, 1976, in Case 25-CA 8410 (formerly9-CA-10551).' The respective complaints allege that Re-spondent violated Section 8(a)(3) and (1) of the Act by re-fusing to grant certain named employees special separationbenefits in order to discourage their membership in theUnion and violated Section 8(a)(5) and (1) of the Act byrefusing to bargain, upon request, concerning special sepa-ration benefits with the Union representing the employeesin the separate appropriate units. In duly filed answers Re-spondent denied that any unfair labor practices were com-mitted. After close of the hearing briefs were filed by theGeneral Counsel and Respondent.Upon the entire record in this proceeding, including myobservation of the demeanor of the witnesses while testify-ing and due consideration of the post-hearing briefs, I makethe following:FINDINGS OF FACT1. JURISDICTIONRespondent is a Pennsylvania corporation with facilitiesat Clermont, Indiana, and Louisville, Kentucky, the loca-tions involved in this proceeding, as well as various otherlocations throughout the United States from which it is en-gaged in the wholesale sale and distribution of petroleumand related products. During the 12-month period preced-ing issuance of the complaints, a representative period, Re-spondent sold and caused to be shipped directly from itsClermont and Louisville facilities goods valued in excess of$50,000 to States other than Kentucky and Indiana. respec-tively. The complaints allege, the answers admit, and I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOL.VEDThe complaints allege, Respondent at the hearing admit-ted, and I find that Local 7-937, Oil, Chemical & AtomicWorkers International Union, AFL-CIO (OCAWIU), is aI The original charge in Case 25-CA-8131 was filed on August 2, 1976.The original charge in Case 25-CA-8410 (formerly 9 CA 10551), was filedon August 12, 1976.62 SUN OIL COMPANY OF PENNSYLVANIAlabor organization within the meaning of Section 2(5) of theAct.III. THE AI.I.E(iED UNFAIR LABOR PRACTIICESA. The IssuesDid Respondent violate Section 8(a)(1), (3), and (5) of theAct by withholding severance benefits not available underthe terms of subsisting collective-bargaining agreementsfrom certain bargaining units represented by local unionsaffiliated with the OCAWIU while granting such benefits toemployees represented by independent unions?B. BackgroundRespondent maintains petroleum storage and distribu-tion terminals on a regional basis in various sections of theUnited States. It appears that truckdrivers, warehousemen,dispatchers, and garage and maintenance mechanics em-ployed at those terminals are, in most instances, representedin separate units by nonaffiliated independent labor organi-zations.Prior to 1975 employees at the Clermont and Louisvilleterminals had been separately represented by independentunions which were party to collective-bargaining agree-ments with Respondent, having effective terms of January1, 1974, through December 31, 1976. While said agreementsremained in effect employees at each location engaged inefforts to affiliate with teh OCAWIU. Following privateaffiliation votes conducted at each location the Board, afterconducting separate elections, certified Local 7-431 OCA-WIU as the collective-bargaining representative of the Cler-mont employees on November 4, 1975, and as the collec-tive-bargaining representative of Louisville employees onJune I I, 1976.2In the meantime, beginning in 1975, Respondent com-menced economic studies, looking toward widespread reor-ganization of its distribution and sales operations to pro-mote greater efficiency in its marketing operations. It wascontemplated that the innovations, when finally made,could result in job dislocations. Prior to the implementationof the changes company representatives appeared at thevarious terminals to notify employees as to the possible ad-verse impact of the reorganization, to afford assurances thatall modifications would be economically oriented, and tostress that changes would be made with a view towardspreserving as many jobs as possible. Ultimately, in thespring of 1976, the determination was made to proceed withthe reorganization. This decision entailed the elimination ofunit work in the various terminals represented by both in-dependent unions and those represented by affiliated labororganizations, including the OCAWIU.This proceeding does not relate to any form of job dislo-cation that may have occurred after the expiration of 1974-2 Respondent opposed the affiliation at both locations. Indeed, at the Cler-mont facility Respondent declined to honor the union-secunty clause of theapplicable collective-bargaining agreement. This conduct was the subject ofa refusal to bargain charge which was sustained by the Board at 228 NLRB877 (1977).1976 collective-bargaining agreements. In effecting theelimination of jobs, resulting from implementation of thereorganization plan, Respondent, insofar as this recordshows, complied fully with the seniority and related provi-sions of the various collective-bargaining agreements in theseparate terminal units. Indeed, there is no claim, allega-tion. or evidence that Respondent in any sense engaged inunfair labor practices in the decision to give effect to thereorganization plan, its announcement, or its implementa-tion.Solely involved here is the question of whether Respon-dent violated Section 8(a)(1), (3) and (5) of the Act by itsfailure to provide special severance benefits to employees inthe units represented by Local 7-937 OCAWIU in Louis-ville, Kentucky, and Clermont Indiana, respectively. Thecollective-bargaining agreements in effect at those locationsand elsewhere at the time of the job dislocations in questiondid not sanction the extension of such benefits. Nonetheless,the General Counsel's claim of illegality in the denial ofsuch benefits at said locations rests essentially upon Re-spondent's admitted opposition to the affiliation of the in-dependent unions at those locations with the OCAWIUand the fact that Respondent afforded such benefits to mostother terminals whose employees were separately repre-sented by independent unions.A more detailed statement of the facts pertaining to de-velopment of the issue at the Clermont and Louisville loca-tions is set forth below.C. The FactsI. The Clermont terminalThe first meeting between management and union repre-sentatives at Clermont concerning the effects of the reorga-nization program upon that unit was held on May 5, 1976.3At that time, Normal Sortman, Respondent's manager oftransportation in the Midwest, informed Local 7-937 repre-sentatives as to the possible elimination of three mainte-nance mechanics due to a contemplated change in themethod of performing service station maintenance work aswell as a reduction in the number of stations to be main-tained. Sortman also advised the Union as to the possibleadverse effects of other aspects of the reorganization uponcertain drivers and garage mechanics. At this meeting, DonCox, the president of the Union, asked if separation benefitsof the type offered to employees at the Huntington termi-nal4would be made available to those dislocated at Cler-mont. The Company responded by indicating that as far asit could see at the time no severance package would beoffered at Clermont because the contracts were different.On June 17 a second meeting concerning effects of thereorganization was held between management and unionofficials at Clermont. At that time Sortman explained thatstudies in progress pointed to the possible utilization of ex-change agreements which could require the transfer ofI All dates refer to 1976 unless otherwise indicated' Employees at Huntington were represented by an independent union.Earlier. in fall 1975. a change in operations at Huntington required transferof two drvers. The Company offered a severance package at that time on a"one shot" basis.63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduct from Clermont to Robinson, Illinois. The Unionwas informed that the Company was considering the fol-lowing four possible alternatives to facilitate the exchange:(I) use of company drivers then located in Robinson, (2)continued use of Clermont drivers to deliver products fromthat terminal, (3) relocation of Clermont employees to Rob-inson, or (4) use of common carriers to deliver the product.At that meeting the Union was also informed that tworather than three maintenance employees as previously an-nounced would be separated. At this point the Union againinquired if there would be any separation benefits madeavailable to the affected maintenance men. The Union wasinformed that the Company did not plan to make benefitsavailable, but that it would be willing to negotiate concern-ing that matter.5On June 29 the third and final meeting was held at Cler-mont concerning the effects of the reorganization plan onjobs at that facility. Respondent informed the Union that,as had been contemplated, a decision was made to movecertain product distribution responsibility from Clermont toits Robinson, Illinois, terminal, and that the Company hadexercised its option to utilize drivers then employed at theRobinson terminal, thereby eliminating the positions ofthree drivers and one garage mechanic from the Clermontunit. The Union again asked if anything would be done forrepresented employees to be adversely effected. Respondentthen inquired if the Union had a specific proposal. After arecess the Union presented a formal demand for separationpay based on length of service. The Company replied that itstill did not wish to offer benefits at that particular time butindicated that if the Union wished to bargain the Companywas amenable to negotiations. This response was appar-ently memorialized by letter dated July 2, 1976, from J.W.Dulaney, a human relations representative, to Donald Cox,which recited in material part as follows:We have explored and carefully considered your aboverequests and have concluded that no sound basis existfor granting it. However, management remains willingto again meet on this subject if you wish.The final labor-management meeting at Clermont mate-rial to this proceeding was held on July 20 and pertained tomanagement's decision to transfer certain delivery opera-tions from Clermont to Dayton, Ohio. When the Unionagain raised the severance pay issue Respondent indicatedthat such benefits would not be made available at that time.In response to an inquiry by Cox the Union was advisedthat the Company had paid severance pay at some placesbut not at others.Don Cox, in describing generally the Company's postureconcerning severance pay benefits, relates that while theCompany did not agree to provide the separation benefits itThe above finding is based upon the credited testimony of Normal Sort-man. Contrary thereto, the union president, Don Cox, testified that he wasinformed flatly by management that there would be no severance benefits atClermont. To the extent that his testimony conflicts with that of Sortman, Icredit the latter. Cox struck me as laboring under a questionable capacity forrecollection, while prone to substitute self-serving interpretation, opinion.and argument for matters which he could not clearly recall. Furthermore,Sortman's account, when considered against other aspects of the record,seemed the more probable.never closed the door on discussion of any union proposalwith respect to it. Indeed, later, when contract renewal ne-gotiations opened, although the union proposal omitted anyrequest for severance benefits Cox admits that at a negotiat-ing session on December 17 the Company expressed itswillingness to receive at the next bargaining session anyproposal the Union might make on the issue of severancepay. The Union never made any such proposal.2. The Louisville terminalEmployees at Respondent's Louisville facility, who formany years had been represented by an independent union,apparently commenced efforts to affiliate with the OCA-WIU subsequent to such activity at Clermont. On March28, 1976, an internal membership vote was taken in whichthe affiliation proposition was favorably received. On May26, 1976, an election was conducted on an RM petition filedby Respondent, following which Local 7-937 OCAWIUwas certified as bargaining representative for the employeesat the Louisville terminal.The meetings in Louisville to apprise employees of thepossible effects of the reorganization upon their unit openedon March 24. At that time regional and local representa-tives of management met with union representatives, indi-cating that the Company was considering a product ex-change program whereby product would be purchasedfrom another oil company whose bulk station was in Lex-ington, Kentucky. The economics of such action and itspossible impact upon the Louisville unit in terms of themost efficient way of obtaining product from the Lexingtonsource and distributing it was discussed, as was the possibil-ity of utilizing a common carrier to haul the product.That meeting was followed by another labor-manage-ment meeting held on May 7. At that time Respondentannounced that it would implement the Lexington ex-change agreement, and that in consequence of this arrange-ment the positions held by seven drivers and one garagemechanic would be eliminated, with two of the drivers to berelocated to Lexington. It was also pointed out by manage-ment that a common carrier would be utilized to haul prod-uct out of Lexington in the interest of avoiding downtimeon company equipment which would be sustained were acompany driver used. With this information the Union re-quested severance pay. The answer afforded on behalf ofRespondent was that such benefits would have to be bar-gained for, that it was a negotiable item, but that the Com-pany could not discuss it at that time because of the im-pending election on the affiliation question.On July 15, after certification of Local 7-937 OCAWIU,an information meeting was conducted among all availableemployees represented by the Union. At that time the em-ployees were informed that as a result of another exchangeagreement with Pennzoil an additional truckdriver jobwould be eliminated from the Louisville unit. The Unionagain asked whether the individual affected would receiveseverance pay. A conflict in testimony exist as to the natureof the Company's response. Bruce Cordy, the Union's pres-ident, insists that Frederick Zwegat, Respondent's areatransport manager for the central region, responded to therequest for severance pay by indicating that to his knowl-64 SUN OIL COMPANY OF PENNSYLVANIAedge "no OCAW affiliate would be offered severance pay..it was a gift of the company."6I was not convinced thatCordy, Andrews, and Vaught provided an accurate accountof what was said on that occasion. In my opinion, the testi-mony of Zwegat, as corroborated by Robert Ankeny, thetransport supervisor of the Louisville terminal, was morelogically consistent with other aspects the record, and gen-erally I deemed them as the more reliable witnesses.' Con-trary to the evidence offered through the employee wit-nesses, I find that Respondent did not in absolute termsforeclose the grant of severance benefits to OCAW units ormake any statements to that effect. Instead I find that whenCordy raised the severance pay issue Zwegat indicated thatno such benefits would be extended "at the time." This wasfollowed by Cordy's inquiry as to whether any other OCA-WIU unit had received this special termination package.Zwegat responded by indicating that, although he couldspeak only for his area, to the best of his knowledge nonehad received it. Finally, Cordy asked whether Zwegat wasaware of any other units which were not affiliated withOCAW which had received a special termination package.Zwegat responded affirmatively without mentioning specificterminals.Cordy concedes that after the July 15 meeting the Unionnever again requested separation benefits.D. Concluding Findings1. The alleged refusal to bargainThe separate complaints covering the Louisville andClermont units include substantially identical allegationsthat Respondent violated Section 8(aX5) and () by refusing"... to negotiate and discuss in good faith with the Unionmatters with respect to early retirement, employment bene-fits continuation or termination benefits and related mat-ters." No challenge is made to Respondent's bargainingstance with respect to any other matter or aspect of its per-formance during the time frame covered by this proceeding.There is no dispute that the units at Clermont and Louis-ville were covered by a subsisting collective-bargainingagreement at all times material to this allegation. It is alsoundisputed that severance benefits were not authorized bythose contracts, and accordingly the Union, in seekingthose benefits, was in effect making a demand for economicconcessions over and above the Employer's contractual ob-ligation.Under established statutory policy employers, during theterm of a collective-bargaining agreement, as a generalproposition are under no statutory obligation to meet andconfer with respect to proposals by a union to alter theexisting employment terms. On the other hand, it is alsotrue that, notwithstanding the existence of a contract, ab-sent a waiver employers must negotiate as to the effects of* The General Counsel attempted to corroborate Cordy through Louisvilleemployees Glen Andrews and Edward Vaught.' It is significant that Ankeny, when called as an adverse witness by theGeneral Counsel, related his account of the disputed colloquy during theJuly 15 meeting before any other witness was examined as to that subjectmatter. His testimony conformed in all substantial respects with that subse-quently given by Zwegat.unilateral changes involving mandatory subjects of collec-tive bargaining which have a detrimental impact upon thecollective- bargaining unit. It is in the light of this latterobligation that the General Counsel's refusal to bargain al-legations shall be assessed.Respondent, although refusing to agree, by virtue of thecredible evidence engaged in no conduct in connection withthe severance pay issue reflective of a breach of the duty tobargain in good faith. The issue was discussed in a contextin which neither Union at either location offered anythingin exchange, and in view of the impending contract renewalnegotiations no impropriety emerged, for the Company didnot foreclose discussion but repeatedly expressed a willing-ness to further negotiate. The evidence does not substanti-ate the alleged 8(a)(5) and (1) allegations pertaining to theunits at Clermont and Louisville, and those allegations shallbe dismissed.2. The alleged discriminationThe claim that the refusal to grant severance benefits atClermont and Louisville violated Section 8(aX3) and (1)requires consideration of two alternative theories. First, it isnecessary to assess the General Counsel's contention thatindependent evidence substantiates the view that this actionwas specifically motivated by Respondent's opposition tothe affiliation votes at those locations. If not, the questionnonetheless remains as to whether such allegations may besustained on the basis of Radio Officer's Union of the Com-mercial Telegraphers Union, A.F.L. [Bull Steamship Co.] v.N.L.R.B., 347 U.S. 17, where the Board was authorized tofind 8(a)(3) violations with respect to certain forms of em-ployer conduct so prejudicial to employee interests as to beunlawful despite the absence of specific proof of a pro-scribed motivation.As for the evidence bearing upon specific motivation, theGeneral Counsel's claim of discrimination derives its pre-dominant thrust from Respondent's admitted opposition tothe decision by employees at Clermont and Louisville toaffiliate with the OCAWIU.' This, together with Respon-dent's grant of a severance package at other terminals rep-resented by unaffiliated independent labor organizations'provides impetus to the General Counsel's position in this' Judy Droddy, an employee at the Louisville facility and an official of theUnion representing employees at that location, testified that in April she hada conversation with Clifton E. Sawrie, Respondent's terminal supervisor atthat location. Droddy testified, over Sawne's denial, that if the employeesdecided to affiliate with OCAW the Company would be more than likely togo to outside hauling contractors because studies supported the view thattheir use would be cheaper. Although I credit Droddy over Sawrie in thisrespect as the more believable witness, this statement was made in a casualconversation, in which personal views and opinions were being exchangedbetween Sawrne, Droddy, and another employee. In my opinion it would bea gross abuse of the inference drawing process to telescope this isolatedremark into a conclusion that Respondent's general policy with respect toseverance benefits, as subsequently manifested, was tainted by the animusevident in this ill-considered statement by a relatively low level supervisor.9 It is clear. however, that Respondent did not afford a severance packageto all units represented by independent labor organizations. Thus. uncontra-dicted evidence establishes that at the Detroit, Michigan terminal, suchbenefits were requested by an independent union, but denied in connectionwith layoffs resulting from the 1976 implementation of reorganization mea-sures. Respondent's credited testimony indicates that it declined to affordsuch benefits at that location because of a lack of productivity at that facilityand disharmony in the histonc bargaining relationship.65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect. However. when considered against the total recordthese factors do not support a conclusion that Respondent'sdisparate action was specifically motivated by a desire tovent reprisal against employees at Louisville and Clermontbecause of their designation of the OCAWIU or that suchmeasures were designed to undermine the OCAWIU's rep-resentative status at those facilities.Foremost to my refusal to draw an inference to that ef-fect is my belief of Respondent's testimony as to the reasonfor its actions in this regard. On balance, the suspicion gen-erated by the affiliation background is offset entirely by thehighly plausible nature of, and the straightforward andhonest testimony of the witnesses offered to substantiate.the defense. Consistent therewith, I find that the decision asto whether severance benefits would be granted at a par-ticular locale was made after examination of the situationat each terminal. including the bargaining relationship atthe individual facility. Where the bargaining relationship ata particular facility had been harmonious and cooperativethe benefits were offered. At Clermont and Louisville, likethat at Detroit, where the relationship between union andmanagement had been difficult, separation benefits werewithheld. More specifically at the Clermont facility, man-agement's experience at that location had been marked bypersistent efforts on the part of the Union to resist Respon-dent's attempts to increase efficiency and profitability andto accept adjustments in the contract which unions at otherlocations were willing to accept. It also appears that nego-tiations leading to execution of the 1973 agreement wereprotracted and difficult. Based on its past experience atClermont, the Company anticipated that the contract re-newal negotiations to open in late 1976 would be difficultand complicated. This was predictable not only from pastexperience but also because the OCAWIU was now a par-ticipant, and Respondent anticipated that the Internation-al's bargaining policy would include demands beyond therelm of local need. Under such circumstances Respondentdeemed the separation benefits at Clermont as an effectiveeconomic bargaining item which could be utilized in thecontract renewal negotiations.As was true of Clermont, the situation at Louisville, frommanagement's point of view, was assessed as also lackingcompatibility, with the Union assuming an inflexible pos-ture with respect to management demands in the past. Heretoo, in view of the intervention of OCAWIU with its na-tional policy bargaining, Respondent anticipated difficultnegotiations on contract renewal and elected to withholdthe severance pay benefit issue as an economic tactic for usein that collective-bargaining process.Nonetheless, the inquiry does not end simply because theproof fails to establish an unlawful motive. In the yearsfollowing its decision in Radio Officers' Union, supra, theSupreme Court had expounded in a number of differentcontexts upon the circumstances in which violations of Sec-tion 8(a)(3) inure, despite the absence of independent proofof an intent to encourage or discourage union membership.Thus, while such independent proof is lacking here, it isnecessary to explore whether a violation exists under thatline of cases. Pivotal to this examination is the summary ofgoverning principles articulated by the Supreme Court inN.L.R.B. v. Great Dane Trailers, Inc., 388 U.S. 26, at 34:From this review of our recent decisions. severalprinciples of controlling importance here can be dis-tilled. First, if it can reasonably be concluded that theemployer's discriminatory conduct was "inherently de-structive" of important employee rights, no proof of anantiunion motivation is needed and the Board can findan unfair labor practice even if the employer intro-duces evidence that the conduct was motivated bybusiness considerations. Second, if the adverse effect ofthe discriminatory conduct on employee rights is"comparatively slight." an antiunion motivation mustbe proved to sustain the charge if the employer hascome forward with evidence of legitimate and substan-tial business justifications for the conduct. Thus, in ei-ther situation, once it has been proved that the em-ployer engaged in discriminatory conduct which couldhave adversely affected employee rights to some extent,the burden is upon the employer to establish that hewas motivated by legitimate objectives since proof ofmotivation is most accessible to him.Here, insofar as the credited evidence discloses, Respon-dent's alleged discriminatory action was taken with respectto a potential conflict in bargaining and represented an ef-fort to serve the Employer's interest therein. The Board hasbeen admonished by the Supreme Court to proceed cau-tiously before condemning conduct where invoked to fur-thef'a party's position at the bargaining table. In N.L.R.B.v. Insurance Agents' International Union, AFL CO, 361U.S. 477, 497-498 (1960), the Court criticized the Board forits per se regulation of the economic weapons utilized inconnection with a bargaining dispute, stating as follows:when the Board moves in this area ... it is functioningas an arbiter of the sort of economic weapons the par-ties can use in seeking to gain acceptance of their bar-gaining demands. It has sought to introduce some stan-dard of properly "balanced" bargaining power, orsome new distinction of justifiable and unjustifiable,proper and "abusive" economic weapons into the col-lective bargaining duty imposed by the Act.... Wehave expressed our belief that this amounts to theBoard's entrance into the substantive aspects of thebargaining process to an extent Congress has not coun-tenanced.Later, in reversing the Board and holding that an em-ployer does not violate Section 8(a)(1) or 8(a)(3) when, aftera bargaining impasse, represented employees are locked outfor the sole purpose of bringing economic pressure to bearin support of legitimately held bargaining positions, the Su-preme Court, in American Ship Building Co. v. N.L.R.B.,380 U.S. 300, 316-317 (1965) again condemned Board regu-lation of a bargaining stratagem. In doing so the Courtstated as follows:The Act prohibited acts which interfered with, re-strained, or coerced employees in the exercise of theirrights to organize a union, to bargain collectively, andto strike; it proscribed discrimination in regard to ten-ure and other conditions of employment to discouragemembership in any labor organization. The centralpurpose of these provisions was to protect employeeself-organization and the process of collective bargain-66 SUN OIL COMPANY OF PENNSYLVANIAing from disruptive interferences by employers. Havingprotected employee organization in countervailance tothe employer's bargaining power. and having estab-lished a system of collective bargaining whereby thenewly coequal adversaries might resolve their disputes,the Act also contemplated resort to economic weaponsshould more peaceful measures not avail. Sections8(a)(l) and (3) do not give the Board a general author-ity to assess the relative economic power of the adver-saries in the bargaining process and to deny weaponsto one party or the other because of its assessment ofthat party's bargaining power.From the foregoing it is apparent that, at a minimum, cer-tain forms of economic action on the part of employers toprotect their positions in collective bargaining are beyond.the interdict of Section 8(aX3) and (I) of the Act, and must,perforce, be deemed "to serve legitimate business interests."It is true that a lockout involves a type of economic pres-sure distinct from the conduct under consideration here.But few would argue that Respondent's disparate actionwith respect to severance benefits had an impact even ap-proaching the offense to employee rights evident in anyform of lockout.Aside from infringing upon an otherwise legitimately in-voked business judgment calculated to influence collectivebargaining, to find an inherently bad motive here wouldalso clash with Board precedent in which deference hasbeen extended to realities faced by employers operating ona multifacility basis, dealing with different labor organiza-tions as the representative of various employees in a num-ber of distinct collective-bargaining units. With respect tosuch employers, the quality of the bargaining relationshipswill undoubtedly vary from those of harmony and mutualcooperation to those marked by acrimony to the point ofcreating considerable labor relations problems on a con-tinuing basis. The law has not been construed by the Boardso inflexibly as to require employers to deal equally withexclusive representatives in all units and to forego the exer-cise of munificence selectively to maintain the spirit of har-mony evident in certain of its bargaining relationships.'0InAnheuser-Busch, Inc., 112 NLRB 686, 690-691 (1955), theBoard upheld the presumptive lawfulness of an employer'sdisparate action in granting a benefit to one unit repre-sented by one labor organization while withholding thatbenefit from a second unit represented by a different labororganization. In recognition of the various legitimate cir-cumstances under which an employer might act in thatfashion, the Board stated as follows:In the situation with which we are here confrontedthe disparity of treatment stems from a grant of aneconomic benefit to employees in a separate bargainingunit, represented by its own bargaining representative,without according the same treatment to employees inanother separate bargaining unit, represented by anotherto "The Act does not impose upon an employer the obligation to grant orconfer ...benefits solely on the basis that like benefits were conferredelsewhere." The B. F Goodrich Company, 195 NLRB 914, 915 (1972). Seealo Swutrand Castings Company and Sundstrand Corporation, 209 NLRB414, 427 (1974); Meredith Corporation, 194 NLRB 588 (1971); Bancroft-Whitney Co., Inc., 214 NLRB 57, 61 (1974).bargaining representative. That the Act was so designedas to afford groups of employees of an employer theutmost freedom in their choice of a bargaining repre-sentative by permitting them to select such representa-tives in separate bargaining units, indicates that thestatutory scheme did not contemplate that disparatetreatment among employees in different separate unitsalong unit lines would, by itself, give rise to a finding ofdiscrimination. To hold otherwise would create awholly unrealistic requirement that would impose in-tolerable conditions on an employer who had concur-rent bargaining relationships with separate bargainingagents representing separate units of employees in thesame or other plants of the employer. As we view it, anuntold variety of factors and circumstances may existwhich from the very nature of the different units andfrom the differences in bargaining relationships wouldrender any attempt at inferring discriminatory motiva-tion both speculative and futile.In our opinion, where. as here, the employer accordsan economic benefit to the employees in a separateunit represented by its own bargaining agent withoutaccording like treatment to the employees in anotherunit represented by another bargaining agent, there isclearly no inherent unlawful intent. In such circum-stances, as no such inherent unlawful intent exists, aninference of such motivation cannot be drawn from thedisparity of treatment alone: it must necessarily bepredicated on other independent evidence.In sum, the.right to organize and bargain collectivelydoes not include guaranteed equality of employer conces-sions through bargaining among various bargaining units,and statutory remedies do not save employees harmlessfrom economic disadvantages sustained in consequence ofan employer's exercise of economic perogatives as a countermeasure to the tactical actions manifested by their statutorybargaining agent." Finally, the right to hold the line and topreserve for tactical reasons benefits or concessions in ad-vance of collective bargaining where the bargaining historydeems that a prudent course cannot be distinguished interms of its legitimacy from other lawful actions taken byemployers in more direct support of their bargaining posi-tions. I find that the grant of severance benefits to variousunits in consequence of the 1976 cutbacks resulted, at best,in only a "comparatively slight" impairment of the statu-tory rights of employees at the Louisville and Clermont ter-minals, where such benefits were denied. Accordingly, therebeing no substantial proof that the Employer's conduct inthis regard was motivated by a desire to eliminate the OCA-WIU as bargaining representative at the latter locations oras a reprisal for employee affiliation with that labor organi-zation at those sites, it is found that the General Counselhas failed to establish that Respondent violated Sectioni" In American Ship Conmpany v. N.L.R.B., supra at 312 313, the SupremeCourt stated: "It is true that the employees suffered economic disadvantagebecause of their union's insistence on demands unacceptable to the em-ployer, but this is also true of many steps which an employer may takeduring a bargaining conflict, and the existence of an arguable possibility thatsomeone may feel himself discouraged in his union membership or discrmi-nated against by reason of that membership cannot suffice to label themviolations of Section 8(aX3) absent some unlawful intention."67 DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a)(3) and (1) of the Act in this respect. Accordingly, itshall be recommended that the complaint herein be dis-missed in its entirety.CONCI.USIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent did not violate Section 8(a)(l), (3), or (5)of the Act by refusing to bargain with the Union represent-ing employees in the units at Louisville, Kentucky, andClermont, Indiana, with respect to the severance pay bene-fits or by refusing to grant such benefits to employees atsaid terminals.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding and pursuant toSection 10(c) of the Act I hereby issue the following recom-mended:ORDER'2It is hereby ordered that the complaint herein be, and ithereby is, dismissed in its entirety.12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.68